Mount, J. (dissenting) —
I cannot agree to the conclusion reached by the majority in this case. I readily assent to the conclusion that, in order to determine the extent of the liability upon a statutory bond, the provisions of the act under which such bond is given may be read into, and become a part of, such bond; but in my opinion the statute does not warrant the conclusion reached by the majority. The *116words “every person,” as used in § 3, quoted in the majority opinion, no doubt, mean “all persons.” The whole act means that “any person,” or “each person,” injured may have a cause of action upon the surety bond. Where an accident happens, and more than one person is injured in such accident, at the same time, “each person” and “every person” may have an independent action, but it seems clear that the limit of liability against the surety is the penalty in the bond, because the last part of § 3 provides:
“But the recovery against the surety shall be limited to the amount of the bond.” Rem. Code, § 5562-39.
The word “the,” used in that section, clearly means the whole recovery against the surety shall be limited to the amount of the bond. The majority opinion has the effect to read into the statute the word “each,” in place of “the,” and make the statute read:
“But each recovery against the surety shall be limited to the amount of the bond.”
If the legislature had intended the word “the” to mean the same as the word “each,” they would have used the word “each,” so there could be no doubt about it. The general rule is that the penalty named in a bond is the limit of liability for a breach of the condition of the bond. This is the universal rule. Yol. 2, Sutherland, Damages (3d ed.), §§ 477, 478.
If the legislature intended to make an exception to this rule, language should have been used which would clearly and undoubtedly have expressed that intention. This act, in my opinion, does not do so. The object of this act was to provide a fund against which persons injured by carriers in cities of the first class might realize against such carriers for injuries sustained. It was commonly known that irresponsible persons were carrying passengers for hire in automobiles, in cities of the first class. This act was aimed exclusively at such carriers, and was intended to protect, to *117the amount of the penalty named in the bond, citizens who were carried in such conveyances. The legislature, in order to protect the patrons of these carriers, provided that a bond, in the .penal sum of twenty-five hundred dollars, should be filed with the secretary of state, for the benefit of persons injured. The statute does not limit the right of recovery against the principal, but it does limit the recovery against the surety to the penalty of the bond, because the language of the statute is:
“The recovery against the surety shall be limited to the amount of the bond.”
This limitation applies for each accident. In this case, the parties were all injured in the same accident. If there had been successive injuries, upon diiferent days, and the surety upon the bond had permitted the bond to remain on file, then it might reasonably be said that the liability of the surety would be limited to the penalty of the bond for each accident, because the surety could not be heard to say that a particular bond was exhausted by one accident, when the bond was permitted to remain on file after that accident; but that question is not presented in this case. The sole question is whether the surety is liable for more than the penalty of the bond for an accident which happens to the principal.
No case is called to our attention where a surety upon a bond is liable for more than the penalty thereof, and, in my opinion, no case can be found in the books, except this one, where such a conclusion has been reached. In my opinion, the majority has misconstrued the statute, and I therefore dissent.